Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 04/13/2022:
Amendments of Claims 1 to 3, 7 and 10 are acknowledged.
Cancelation of Claims 8 and 9 is acknowledged.
Amendments to the Specification and Abstract are acknowledged, no new matter was added.

Allowable Subject Matter
Claims 1 to 7 and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed capsule filling apparatus comprising: 
a supplying member configured to supply a tablet; 
a moving member configured to move the tablet supplied from the supplying member in a preset direction; 
a catching member configured to catch the tablet moved by the moving member and insert the caught tablet into a capsule; and 
a capsule accommodating member located below the catching member so that the capsule is accommodated therein; wherein the catching member inserts the tablet into the capsule by moving into the capsule in a state of catching the tablet; 
wherein the catching member catches the tablet located at the moving member 5when the moving member moves toward the capsule accommodating member, and the catching member inserts the tablet into the capsule accommodating member when the moving member moves away from the capsule accommodating member.
	
	The most similar arts of record would be Ribani (US 5966910) and Yaqyu (US 2009/0241482); both disclose similar capsule filling apparatus comprising: a supplying member configured to supply a tablet; a moving member configured to move the tablet supplied from the supplying member in a preset direction; an catching member configured to catch the tablet moved by the moving member and insert the caught tablet into a capsule; and a capsule accommodating member located below the catching member so that the capsule is accommodated therein; wherein the catching member inserts the tablet into the capsule by moving into the capsule in a state of catching the tablet, wherein the catching member catches the tablet located at the moving member 5when the moving member is moved toward the capsule accommodating member but both fail to disclose that the catching member inserts the tablet into the capsule accommodating member when the moving member is moved away from the capsule accommodating member; both references disclose the insertion being done while the moving member is moved toward the capsule accommodating member.  In general, most of the references on the record use pushers for delivering powder into capsules and when capsules contain tablets or microtablets they are fed by gravity or a combination of vacuum and pressure.
	The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731